 

 

 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

 

 

  

This document relates to:
Alexander Jimenez et al. v. Islamic Republic of Iran, No. 1:18-cv-11875 (GBD) (SN)

ee | ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS
ON BEHALF OF JIMENEZ PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B III

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Jimenez [7, who are each a spouse, parent, child, or
sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for lability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on September 3, 2019 (ECF No. 5056), together with the entire record in
this case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Jimenez III, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

1S

docs-100229568.1
Case 1:03-md-01570-GBD-SN Document 5589-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Jimenez III, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B, and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
11 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-11 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229568.1

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5589-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Jimenez Plaintiffs not appearing on Exhibits A or B, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

FEB 1 2 2099 Nigae B Vom

GEORGE B DANIELS
United Statés District Judge

Dated: New York, New York
2020

docs-100229568.1

 

 

 
Case 1:03-md-01570-GBD-SN Document 5589-2 Filed 01/15/20 Page 1 of 2

Exhibit A

 
 

 

 

 

 

 

000‘00S‘2TS WLOL
te (peseazaq)
000'008'cTS asnods uly pseyoiy 3uly L ay|iony
owen OWEN
LNNOWY, quapareg 11/6 XINS OWEN 4Se] aIPPIN awen S44 owen alppIW oweN ySaly
01 diysuoneya ° yse .
SADVWIVG WNILV1Os Y Py | SdILNIVId ddILNIVId J4ILNIVId SALLNIVId ‘7 LN3Q3930 INqq03930 1N3G]33q0

 

 

 

 

 

 

 

 

 

(JUapa2aq 1 1/6 Jo aweN jse7 Aq Ayjeonaqeyayy)

ZauaUlif OVW “XZ

7407 abd OZ/ST/TO Pally Z-68GG JUaWNI0G NS-GED-0LSTO-Pw-Eo:T eased

 

 

 

 
Case 1:03-md-01570-GBD-SN Document 5589-3 Filed 01/15/20 Page 1 of 2

 

Exhibit B

 
PwN Pp

wo oN OW

11.
12.
13.
14.
15.

Case 1:03-md-01570-GBD-SN Document 5589-3 Filed 01/15/20 Page 2 of 2

EX. B to Jimenez

(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

pecepent | DECEPENT | pecepent Eeonomic NemEconomic TOTAL Damage
First: Name Middle Last Name Suffix Damage Damage Amount
Name Name Amount Amount
Ada L. Mason $2,000,000 $2,000,000
Eliezer Jimenez Jr. $2,449,162 $2,000,000 $4,449,162
Brian L. Jones $1,467,490 $2,000,000 $3,467,490
Lisa Kearney- $1,721,425 $2,000,000 $3,721,425
Griffin
Paul Hanlon Keating $2,000,000 $2,000,000
Robert T. Linnane $1,691,123 $2,000,000 $3,691,123
Salvatore Lopes $2,569,053 $2,000,000 $4,569,053
James T. Lynch $733,840 $2,000,000 $2,733,840
Jay R. Magazine $3,054,443 $2,000,000 $5,054,443
Abdu Ali Malahi $2,000,000 $2,000,000
Edward J. Mardovich $2,000,000 $2,000,000
Dean E. Mattson $1,051,944 $2,000,000 $3,051,944
Nancy Mauro $1,675,560 $2,000,000 $3,675,560
Robert D. McMahon $4,456,591 $2,000,000 $6,456,591
Wesley Mercer $808,899 $2,000,000 $2,808,899
TOTALS $21,679,530 $30,000,000 $51,679,530

 
